DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on10/26/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, without traverse, of species II: claims 1-13, 16-17 and 19-20, in the “Response to Election / Restriction Filed” filed on 12/16/2021 is acknowledged. 

This office action considers claims 1-20 pending for prosecution, wherein claims 5, 14-15 and 18 are withdrawn from further consideration, and 1-4, 6-13, 16-17 and 19-20, are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3 are rejected under 35 U.S.C. 102(b) as being anticipated by Lur et al (US 2004/0097065; hereafter Lur).

Regarding claim 1, Lur discloses an integrated circuit comprising: 
a substrate (Fig 34, device layer 10, Para [ 0103]) having a circuit device formed thereupon (Fig 34, device portion, Para [ 0103]); and an interlayer dielectric structure ( Fig 34, dielectric 52, Para [ 0080-0081]) disposed over the substrate (Fig 34, device layer 10, Para [ 0103]), the interlayer dielectric structure including: a first interconnect conductor (Fig 34,  plug, Para [ 0083]) and a second interconnect conductor (Another 
 
Regarding claim 3, Lur discloses the integrated circuit of claim 1, Lur further discloses further comprising a second interlayer dielectric (another dielectric portion 52), wherein the second interlayer dielectric (another dielectric portion 52) has a sidewall defined by a second sidewall of the second interconnect conductor (another plug). 
 
Claims 9-10, 16 and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Liu et al (US 2008/0182405; hereafter Liu).


Regarding claim 9, Liu discloses a device, comprising: 
a first circuit device and a second circuit device ( Fig 10, active devices (not shown), Para [ 0019]); a first conductor (Fig 10, metal line 34, Para [ 0026]) connected to the first circuit device ( Fig 10, active devices (not shown), Para [ 0019], as they are electrically connected), wherein the first conductor has a first thickness along a first direction (Fig 10, metal line 34, Para [ 0026]); a second conductor (Fig 10,  another metal line 34, 
a dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]) between a sidewall of the first conductor (Fig 10, metal line 34, Para [ 0026]) and a sidewall of the second conductor  (Fig 10,  another metal line 34, Para [ 0026]), wherein the dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]) has a third thickness along the first direction ( Fig 10, dielectric layer 24, Para [ 0030]); and an air gap ( air gap 36) in the dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]), wherein the air gap  ( air gap 36) has a length along the first direction that is equal to the third thickness of the dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]); wherein the first thickness of the first conductor (Fig 10, metal line 34, Para [ 0026]) is greater than or equal to the third thickness of the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) and the second thickness of the second conductor (Fig 10,  another metal line 34, Para [ 0026]) is greater than or equal to the third thickness of the dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]); and wherein a first distance is along a second direction and between the air gap ( air gap 36) and the sidewall of the first conductor (Fig 10,  another metal line 34, Para [ 0026]), a second distance is along the second direction and between the air gap ( air gap 36)  and the sidewall of the second conductor (Fig 10,  another metal line 34, Para [ 0026]), the second direction is different than the first direction, and the first distance is different than the second distance ( Fig 10, vertical and horizontal direction). 

Regarding claim 10,  Liu discloses the device of claim 9, Liu further discloses wherein each of the first conductor  (Fig 10, metal line 34, Para [ 0026]) and the second conductor  (Fig 10, Another metal line 34, Para [ 0026]) has an upper portion and a lower portion ( Fig 10), the lower portion of the first conductor  (Fig 10, metal line 34, Para [ 0026]) and the lower portion of the second conductor (Fig 10, Another metal line 34, Para [ 0026])  are disposed in the dielectric layer ( Fig 10, dielectric layer 24, Para [ 0030]), the sidewall of the first conductor (Fig 10, metal line 34, Para [ 0026])  is a sidewall of the lower portion of the first conductor (Fig 10, metal line 34, Para [ 0026]), and the sidewall of the second conductor is a sidewall of the lower portion of the second conductor (Fig 10,  Another metal line 34, Para [ 0026]).

Regarding claim 16,  Liu discloses a device, comprising: a dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) disposed over a substrate (Fig 10,  substrate 20), wherein the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) has a first thickness  ( Fig 10, dielectric layer 24, Para [ 0030]) between a top of the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) and a bottom of the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]); a first metal interconnect  (Fig 10, metal line 34, Para [ 0026])  disposed in the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]), wherein the first metal interconnect  (Fig 10, metal line 34, Para [ 0026])  extends through the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) from the top of the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]) to the bottom of the dielectric layer  ( Fig 10, dielectric layer 24, Para [ 0030]), and further wherein the first metal interconnect   (Fig 10, metal line 34, Para [ 0026]) is electrically connected to a first 
  
Regarding claim 19,  Liu discloses the device of claim 16, Liu further discloses wherein: the first thickness ( Fig 10, dielectric layer 24, Para [ 0030]), the second thickness  (Fig 10, Another metal line 34, Para [ 0026]), and the length ( air gap 36) are along a first direction ( Fig 10); and a first distance ( difference between airgap 36 and metal line 34) is along a second direction and between the first air gap ( air gap 36)  and the first metal interconnect (Fig 10, metal line 34, Para [ 0026]), a second distance ( difference between airgap 36 and another metal line 34)  is along the second direction and between the second air gap ( air gap 36) and the second metal interconnect (Fig 10, Another metal line 34, Para [ 0026]), and a third distance ( difference between airgap 36 and another airgap 36) is along the second direction between the first air gap ( air gap 36) and the second air gap ( air gap 36), wherein the second direction is different than the first direction and the first distance is different than the second distance ( Fig 10).  

Regarding claim 20, Liu discloses the device of claim 19, Liu further discloses wherein the third distance (Fig 10, difference between airgap 36 and another airgap 36) is different than the first distance (difference between airgap 36 and metal line 34) and the third distance (difference between airgap 36 and another airgap 36) is different than the second distance (difference between airgap 36 and another metal line 34).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.